DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 11/08/2021 have been fully considered but they are not persuasive.

Applicant has amended claims 1 and 11 and further cancelled claims 16-20 based on the restriction.  The subject matter of the restricted claims 16-20 are now dependent on claims 1, 11, 21, and 24. 

Corrected drawings have been submitted and accepted.

Regarding Applicant’s Arguments 
Applicant argues that Wolowelsky does not teach the newly amended claims.  Examiner agrees.  Applicant’s amendments overcome the art of Wolowelsky 102 rejections and as such examiner has conducted a further search and has found the art of Balutis which is presented in a 103 rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15 is rejected under 35 U.S.C. 103 as being unpatentable over Wolowelsky US 20160129593 in view of Balutis US 20160165795.


Claims 1-7, 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolowelsky US 20160129593.

Regarding claim 1, Wolowelsky teaches a computer-implemented method comprising: 

obtaining image data representing a set of images of a worksite captured by an image capture component of a mobile computing device; (Wolowelsky Fig. 1 #48 A visual sensor unit i.e. digital camera imaging working area; Para 75; a camera or other light sensor provided on the robot in "seeing" the local environment.  In one example, such a light source might generate light of only specific wavelengths so that, for example, grass might be more easily recognized by the light sensor on the robot.)

identifying a set of virtual markers associated with the set of images, each virtual marker having a corresponding position in one of the images; (Wolowelsky Fig. 2-3 shows images which are the virtual markers for corresponding positions 105e (x, y) = (38, 135) Also (para 111 also shown in FIG. 2, each point (105a-105e) on the reference trail (110) is additionally associated with an estimate of the robot's location and orientation within the working area.).

determining, for each virtual marker, a set of coordinates in a coordinate system based on the corresponding position of the virtual marker; (Wolowelsky Para 111; also shown in FIG. 2, each point (105a-105e) on the reference trail (110) is additionally associated with an estimate of the robot's location and orientation within the working area.  The estimate of the robot's location and orientation within the working area could also be provided by a combination of positioning systems.)

based on the set of coordinates, generating boundary data that represents a boundary on the worksite; and (Wolowelsky Figs. 4A-C and Para 134; determining the information concerning the robot's current position relative to points on the reference trail.  This algorithm would be applied once the features local to the robot's current position have been identified and may, for example, find the point (or points) on the reference trail that have the most matching features to those identified as being local to the robot's current position.  In this way, the robot may determine which of the points on the reference trail are closest.)

communicating, to a robotic mower, the boundary data for control of the robotic mower within an operating area defined based on the boundary. (Wolowelsky para 73; sensors may be used to sense signals that are inherent or intrinsic to the environment.  Such positioning systems may be "passive".  And 151, FIG. 3, a number of UWB beacons (B.sub.1, B.sub.2, B.sub.3) may be provided adjacent the working area and the local environment sensors (S.sub.1, S.sub.2) provided by the robot (20) are operable to sense the signals generated by these beacons.) Fig.3 Beacons B1-3 communicate with robotic mover #20. 
Wolowelsky teaches all of the limitations of claim 1.  Regarding “that is separate from the mobile computing device” Balutis teaches para 6-7; The system receiving the mapping data [boundary data] from the robot lawnmower and aligning the mapping data to a coordinate system of the map and receiving the map image from the mapping server system. Para 7; The mapping data includes a mowing path, and wherein displaying the map image comprises displaying the map image with an overlaid visual indicator of the mowing path. Aligning the mapping data to the coordinate system of the map image comprises one or more of: shifting, rotating, and scaling the mapping data so that first and second locations on the map of the area match the first and second reference points.  more suggested positions within the area for the beacons; and displaying, on the map, indicators for the suggested positions for the beacons. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Wolowelsky in view of Balutis such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of receiving the map image from the mapping server system.

Regarding claim 2, Wolowelsky teaches all of the limitations of clam 1 and further teachers, wherein determining a set of coordinates for each virtual marker comprises: 

translating the corresponding position of the virtual marker into the set of coordinates. (Fig. 2 and 3 and para 144; during the Navigation Mode, the information received from the local environment sensors {could similarly be processed to provide the robot's current X,Y,Z coordinates [translating form local environment sensors i.e. position to X,Y,Z coordinates]}.  The robot's current X, Y, Z coordinates could then be compared with the X, Y, Z coordinates of the reference trail and thus information concerning the robot's current location relative to the reference trail)

Regarding claim 3, Wolowelsky teaches all of the limitations of clam 2 and further teachers, wherein translating comprises: 

receiving sensor data, associated with the virtual marker, from one or more sensors on the mobile computing device; and (Wolowelsky Para 144, determining the robot's current position relative to a reference trail might be to process the information received from the local environment sensors during the reference trail so as to provide the X, Y, Z coordinates of a number of points)

determining the set of coordinates for the virtual marker based on the sensor data. (Wolowelsky Para 144, determining the robot's current position relative to a reference trail might be to process the information received from the local environment sensors during the reference trail so as to provide the X, Y, Z coordinates of a number of points)

Regarding claim 4, Wolowelsky teaches all of the limitations of clam 3 and further teachers, wherein the one or more sensors comprises at least one of: an accelerometer, a gyroscope, or a Global Navigation Satellite System (GNSS) receiver. (Wolowelsky Para 74; other "passive" sensor units may receive signals that are generated by sources exterior to the robot such as beacons or satellites.  Examples include GPS (or other satellite navigation system) receivers and local positioning sensors.)

Regarding claim 5, Wolowelsky teaches all of the limitations of clam 4 and further teachers, wherein the set of coordinates for the virtual marker are determined using visual odometry. (Wolowelsky Fig. 2 and para 144; during the Navigation Mode, the information received from the local environment sensors [camera images as robot moves along path 105] could similarly be processed to provide the robot's current X, Y, Z coordinates.  The robot's current X, Y, Z coordinates could then be compared with the X, Y, Z coordinates of the reference trail and thus information concerning the robot's current location relative to the reference trail) also (para 227; The robot might also navigate using local environment sensors provided by the robot, such as a camera, or a receiver for a local positioning system.  For instance, where a camera is used, the robot may navigate using visual odometry.).

Regarding claim 6, Wolowelsky teaches all of the limitations of clam 2 and further teachers, wherein the set of coordinates comprises local coordinates in a local coordinate system, and further comprising: 

transforming the local coordinates into global coordinates in a global coordinate system. (Wolowelsky Fig. 2 and 3 and para 144; during the Navigation Mode, the information received from the local environment sensors [GPS] could similarly be processed to provide the robot's current X,Y,Z coordinates.  The robot's current X, Y, Z coordinates could then be compared with the X, Y, Z coordinates of the reference trail and thus information concerning the robot's current location relative to the reference trail)

Regarding claim 7, Wolowelsky teaches all of the limitations of clam 6 and further teachers, wherein transforming comprise

 transforming each local coordinate into a corresponding global coordinate based on global coordinates associated with one or more reference points identified on the worksite. (Wolowelsky Fig. 2 and 3 and para 144; during the Navigation Mode, the information received from the local environment sensors [GPS] could similarly be processed to provide the robot's current X,Y,Z coordinates [working area points].  The robot's current X, Y, Z coordinates could then be compared with the X, Y, Z coordinates of the reference trail and thus information concerning the robot's current location relative to the reference trail)

Regarding claim 9, Wolowelsky teaches all of the limitations of clam 1 and further teachers, and further comprising: 
generating, on the mobile computing device, a user interface display that displays a field of view of the image capture component and includes a virtual marker user input mechanism actuatable to generate a virtual marker on a current image displayed in the user interface display; and (Wolowelsky Para 167; aerial photos by satellites, airplanes and drones, it is possible to present the user with an interface (e.g. on their PC or smart-phone or other device) to enable them to draw the desired borders over such a photo and retrieve the border coordinates.)

generating the set of virtual markers based on user actuation of the virtual marker user input mechanism. (Wolowelsky Para 167; which can be later identified and used by the robot as the map [generated on the map] origin.)

Regarding claim 10, Wolowelsky teaches all of the limitations of clam 9 and further teachers, and further comprising: 

(Wolowelsky Para 17, 92, 93; the user supplying information regarding the reference trail is the user indicating that the reference trail is a closed path.  This may allow the robot to convert the sensor information captured at a number of points along the reference trail into information relating to the respective locations of each of those points, where this information is calculated such that the locations describe a closed path.)

Claim 11 is rejected using the same rejections as made to claim 1. 
Claim 12 is rejected using the same rejections as made to claim 3. 
Claim 13 is rejected using the same rejections as made to claims 4 and 5. 
Claim 14 is rejected using the same rejections as made to claim 7. 
Claim 15 is rejected using the same rejections as made to claims 9 and 10. 
Claims 16-20 Cancelled. 

Claim 21 is rejected using the same rejections as made to claim 23. 
Claim 22 is rejected using the same rejections as made to claim 24. 

Regarding claim 23, Wolowelsky and Balutis teach all of the limitations of claim 1 and further teach: 

obtaining a particular image in the set of images; (Balutis para 6; receiving the map image from the mapping server system.)

receiving a virtual marker input associated with the particular image; and (Balutis para 7; The mapping data includes a mowing path [virtual marker input], and wherein displaying the map image comprises displaying the map image with an overlaid visual indicator of the mowing path. Displaying the map image comprises displaying beacon indicators of locations of the beacons within the area using the mapping data. Aligning the mapping data to the coordinate system of the map image comprises one or more of: shifting, rotating, and scaling the mapping data so that first and second locations on the map of the area match the first and second reference points.)

based on the virtual marker input, selecting a position in the particular image and (Balutis para 7; The controller is configured to cause the robot lawnmower to traverse the area starting from the first or second reference point.)

creating a virtual marker corresponding to the selected position in the particular image. (Balutis para 7; Balutis Aligning the mapping data to the coordinate system of the map image comprises one or more of: shifting, rotating, and scaling the mapping data so that first and second locations on the map of the area match the first and second reference points.) Also para 60 user interface for alignment and selection i.e. scaling.

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Wolowelsky in view of Balutis such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of receiving the map image from the mapping server system.

Regarding claim 24, Wolowelsky and Balutis teach all of the limitations of claim 23 and further teach, wherein the receiving the virtual marker input comprises receiving the virtual marker input through the mobile computing device. (Balutis Fig. 4E #462 and para screenshot of the display map image 460 with a user interface element 462)

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Wolowelsky in view of Balutis such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of receiving the map image from the mapping server system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wolowelsky and Balutis as applied to claim above, and further in view of Letsky US 8,706,297.

Regarding claim 8, Wolowelsky and Balutis teach all of the claim limitations of claim 6 and further teaches (Wolowelsky Para 85, GPS sensor fusion algorithm such as Kalman filter) but does not explicitly teach, wherein the one or more reference points comprises at least two reference points each having corresponding global coordinates defined by Real-Time Kinematic (RTK) position enhancement of Global Positioning System (GPS) data. 
However examiner maintains that it was well known in the art at the time the invention was filed as taught by Letsky.  Regarding wherein the one or more reference points comprises at least two reference points each having corresponding global coordinates defined by Real-Time Kinematic (RTK) position enhancement of Global Positioning System (GPS) data., Letsky teaches (Col.15 Line 67 location tracking [tracking needs at least two reference points vs. locating or detecting needing only one] may be accomplished via real time kinematic (RTK) satellite navigation.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Wolowelsky and Balutis in view of Letsky such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Letsky Col.1 Line 63 an autonomous robot that performs a task effectively. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIHAR A KARWAN/Examiner, Art Unit 3664 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664